Citation Nr: 1530807	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1963 to October 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Denver, Colorado, Regional Office (RO) which denied service connection for asthma.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a June 2015 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for asthma.  


CONCLUSION OF LAW

The issue of service connection for asthma has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2015 written statement, the Veteran conveyed that "Veteran wishes to pull his appeal for asthma" and "Veteran doesn't have a current diagnosis or treatment for this condition."  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for asthma.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Veteran's appeal is dismissed.



		
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


